Dewey, J.
No question is made by the defendants, as to the jurisdiction of this court as a court of equity, in cases of sales of real estate for non-payment of taxes. Such power seems to be directly conferred upon this court by St. 1849, c. 213. So far as respects the remedy, or mode of giving relief, the statute may properly be applied to cases of sales .of real estate for taxes, made before its passage.
But the more difficult position for the plaintiff to maintain is, to show any sufficient ground for the relief he seeks, or any right to the possession of the premises, as against the defendants. The case, as submitted to the court, is simply this: What was the lien acquired under the Rev. Sts. c. 8, § 18; and what is the effect, upon the rights of the mortgagee, of a sale under § 31, for non-payment of taxes assessed to the mortgagor in possession, as required by Rev. Sts. c. 7, § 7 ?
The case must be decided upon the proper construction of the various provisions of the Rev. Sts. cc. 7, 8, as to the assessment and collection of taxes. The tax having been assessed, upon the mortgagor, it is contended by the mortgagee that the lien therefor only attached to the right in equity of redeeming the mortgage ; and that a purchaser at a collector’s sale, for nonpayment of the tax assessed thereon, only acquired the equity of redemption; and that the right of the mortgagee was left wholly unimpaired by such sale, and the neglect for two years to redeem the estate sold.
Section 18 of c. 8 provides that taxes assessed on real estate shall constitute a lien thereon, for two years after they are committed to the collector, and may be levied by sale thereof. And section 31 provides that the collector’s deed of the real estate sold “ shall convey all the right and interest which the owner ha 3 *189therein at the time when the same was taken for his taxes.” The lien, it will be perceived, is upon the real estate taxed. The tax is upon the parcel of real estate as one entire interest. It is to be assessed as a whole; that is, its entire value is to be assessed to the person, who shall be either the owner, or in possession thereof on the first day of May. Rev. Sts. c. 7, § 7. Who is the owner, for the purposes of taxation ? The same section defines the term “ owner,” in reference to taxation of real estate subject to mortgage; and declares that the mortgagor.shall for such purposes be deemed the owner, until the mortgagee shall take possession, after which the mortgagee shall be deemed the owner.
This statute provision makes it unimportant to consider tha precise legal relation existing at common law between mortgagor and mortgagee, and substantially disposes of the whole question raised in this case. It is conceded that the mortgagor was the owner of the premises on the 1st of May 1848, and that the mortgagee had not taken possession of the same. The tax could not therefore be properly assessed upon the mortgagee. It was to be assessed to the owner, and the statute had declared that the mortgagor was the owner, and not the mortgagee, when no possession had been taken by him.
The only further inquiry is, what was the lien acquired by the assessment of the tax, and what interest could be sold and conveyed by the collector? We think the lien was commensurate with the estate taxed, and that was the entire estate. The tax was not assessed upon the equity of redemption, but upon the estate as a whole. Such assessment having been made, it was binding upon the whole estate, and not restricted to the interest of the mortgagor to redeem an outstanding mortgage. Upon the theory of the plaintiff, the lien might be valueless, as the mortgage might be so large in amount as to render the equity of redemption of no válue.
The argument, urged by the plaintiff, of the injustice that may result from, holding the lien coextensive with the whole estate, when the same is taxed to the mortgagor, and the mortgagee is ignorant of the proceedings, may show that some *190further provision was necessary to secure more fully the interests of the mortgagee; but does not show any sufficient reason for maintaining the opinion, that under the Rev. Sts. such is not the effect of an assessment of taxes on mortgaged estate.
Further provision has been made in this respect by St. 1848, c. 166. And the St. of 1849, c. 213, § 1, limits the effect of such assessment and sale for non-payment of taxes of mortgaged estates, and subjects the mortgagee to liability for all taxes unpaid, upon his taking possession of the real estate by force of the mortgage. But this assessment having been made previously to these statutes, the rights of these parties under the assessment and sale for taxes are not affected thereby.
Upon the facts agreed, this bill cannot be maintained.